Citation Nr: 0709519	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
condition as secondary to the service-connected disabilities 
of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral wrist 
condition, and if so, whether the claim to reopen should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 through 
July 1966.


FINDINGS OF FACT

1.  The veteran's low back disability is not related to the 
veteran's service-connected residuals of a left knee injury, 
or to any other incidence of service.

2.  An unappealed rating decision in August 1978 denied 
service connection for a bilateral wrist condition.

3.  Evidence received since the August 1978 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.

4.  The veteran does not currently have a diagnosed bilateral 
wrist condition which is related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by active service, nor is it proximately due to, or the 
result of, a service connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  New and material evidence has been received and the claim 
for service connection for a bilateral wrist condition.  
38 U.S.C.A. §§ 5108, 7105(West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A bilateral wrist condition was not incurred in, or 
related to active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2003, (prior to the July 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claims; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran was also provided with a VA examination of the spine 
and joints.  Additionally, the veteran was afforded a hearing 
before the undersigned veterans law judge (VLJ).  The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Analysis

Claim for Service Connection for a Low Back Condition:

The veteran contends that his low back condition resulted 
from a fall caused by his service-connected left knee 
locking.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are silent as to any 
treatment for or complaints of a back injury during service.  
The veteran's enlistment and separation examinations, dated 
January 1963 and June 1966, respectively, indicated a normal 
spine.  

The veteran submitted emergency room records from a private 
hospital dated May 1975, indicating that he was treated for 
low back pain.  The records noted that the veteran had sacral 
spine tenderness after lifting heavy timber, and provided a 
diagnosis of a sprained back.  X-rays performed on the same 
date indicated a normal lumbar spine.

The veteran submitted VA records dated May 2000 through 
November 2002.  A treatment report dated February 2002 
indicated that a previous MRI study showed a significant old 
medial meniscus pathology so there was a possibility that the 
old injury may have caused the knee to give out and cause the 
injury to the lower back.  A VA record dated March 2002 
indicated complaints of chronic back pain secondary to an 
injury in 1976.  A second March 2002 follow-up note indicated 
that a CT scan showed no significant disc disease.  The 
physician opined that there may be some lumbosacral strain as 
a component to the veteran's pain.  An April 2002 treatment 
note indicated complaints of central low back pain that 
generated some soreness into the sides.  The veteran reported 
an onset of his back pain following a 1976 injury when his 
back gave out subsequent to a knee injury.  Physical 
examination revealed the veteran's posture was characterized 
by a forward head and rounded shoulders.  The veteran had 
deficiencies in range of motion, posture, joint mobility, and 
muscular tension.

A March 2002 CT scan of the lumbar spine revealed a mild 
uniform bulge of disc material at L4-5 with no herniation.  
At the L5-S1 level, there was some degeneration of the 
nucleus pulpous, but there was no protrusion of the disc 
material.  There was some evidence of degenerative arthritis 
involving the facets at L4-5 but the facets were otherwise 
normal.

A May 2003 VA examination indicated that the veteran alleged 
that his low back condition was secondary to his left knee 
condition, and reported that he hurt his back in 1975 while 
lifting some construction material.  The veteran reported 
that his back pain was increasingly worse and reported 
stiffness as well as severe muscle spasm on his axial spine.  
He reported chronic axial pain that was exacerbated by 
walking, with acute episodes occurring every 2-4 weeks.  He 
reported no radicular pain down his legs.  Physical 
examination revealed mild kyphosis, normal lordosis, and 
significant scoliosis of the thoracic spine.  The veteran was 
asymmetrical with his right shoulder about one inch lower 
than his left shoulder, and his right breast one and a half 
inches lower when standing at attention.  The cervical spine 
was shifted approximately an inch and a half to the right 
over the midline.  When rising from the chair, the veteran's 
back was stiff and he tended to forward flex.  There was 
moderate axial tenderness over the spinas processes at L4-5, 
but no peripheral muscle tenderness or spasm.  Range of 
motion was reduced to 60 degrees forward flexion passively, 
and is increased to 90 degrees actively.  Extension is 
painful.  The examiner also reviewed the March 2002 CT scan 
results.  A diagnosis of lumbar pain and scoliosis of the 
lumbar spine was provided.  The examiner also opined that the 
veteran's back condition was more likely than not related to 
multiple etiologies, including scoliotic asymmetry and upper 
body tilt towards the right, work history and normal 
arthritic development consistent with age.  The examiner also 
stated that the reported back injury from his knee giving out 
may have contributed to development of facet arthropathy.  

The veteran was also afforded a hearing before the 
undersigned VLJ.  During his hearing, the veteran reported 
injuring his back when his knee buckled in 1975.  He 
testified that he reported how his injury occurred when he 
was subsequently treated in the emergency room.  He also 
reported experiencing back spasms frequently and having pain 
that is constant but at different levels.  The veteran also 
indicated that he took medication to relieve his pain.

While the VA medical records do show the veteran has a 
current low back condition, characterize by pain, scoliosis, 
and mild L4-5 facet arthropathy, there is no probative 
objective medical evidence that the low back condition was 
caused by service or to his service-connected left knee 
injury.  The VA examiner noted that the veteran's low back 
disability was more likely related to his scoliotic asymmetry 
and upper body tilt towards the right, his work history, and 
normal arthritic development consistent with age.  
Additionally, the Board notes that a VA physicians has stated 
that there was a possibility that the old knee injury may 
have caused the knee to give out and cause injury to the low 
back and another VA physician stated that a reported back 
injury from his knee giving out may have contributed to his 
current low back condition.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the statements of the VA 
physicians appear to support the veteran's claim, a close 
reading shows that they do not.  The opinions are both 
equivocal and speculative and, at most, do little more than 
propose that it is possible the veteran's currently diagnosed 
back disorder is related to his service-connected knee 
disabilities.  No physician based their opinion on 
contemporaneous medical evidence showing that the veteran 
fell do to his knee giving out and that as a result he 
suffered a back injury.  On the contrary, the contemporaneous 
evidence tends to show that the veteran first injured his 
back in 1975 while lifting heavy timber.  The speculative 
nature of the VA opinions of record is not legally sufficient 
to establish service connection.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  As such, they fall short of the 
level of certainty necessary for the Board to service connect 
the veteran for back disorder.

In sum, the evidence of record does not show that the 
veteran's service-connected residuals of a left knee injury 
caused or aggravated the veteran's lower back disability.  
Additionally, there is no evidence showing that he has a back 
disability which is related to service.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for a low back condition, secondary to 
residuals of a left knee injury.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


The Claim for New and Material Evidence for a Bilateral Wrist 
Condition:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

a.  Whether New and Material evidence was submitted:

By a rating decision of August 1978, the RO denied the 
veteran's claim for entitlement to service connection for a 
bilateral wrist condition.  The veteran did not appeal this 
decision.  Therefore, the August 1978 decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the August 1978 final 
decision included the veteran's incomplete service medical 
records.

In April 2003, the veteran submitted a request to reopen his 
claim for entitlement to service connection for a bilateral 
wrist condition.  The evidence submitted since the August 
1978 final decision includes service medical records showing 
treatment for a wrist condition during service, and a VA 
examination of the wrists.  

The evidence of record prior to the August 1978 decision did 
not include a service medical records showing treatment for a 
wrist condition during service.  The newly submitted evidence 
includes these additional service medical records showing 
complaints of a bilateral wrist condition during service.  
These records were not available to the RO prior to their 
August 1978, decision and bear directly and substantially 
upon the issue for consideration.  Accordingly, the Board 
finds that new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral wrist condition.  See 38 C.F.R. § 3.156.



b.  De Novo Review

The veteran contends that he has occasional swelling and 
tenderness in his wrists that is related to service.  

The veteran's report of medical history and examination upon 
enlistment, both dated January 1963 do not note any 
abnormalities of the upper extremities or pain in any joints.  
In June 1966, the veteran complained of painful swelling of 
the left and right wrists, with nominal pain on motion 
attributed to the swelling, and no redness or local warmth.  
No diagnosis was provided.  The June 1966 discharge 
examination noted normal upper extremities.  

The veteran submitted VA medical records in support of his 
claim.  These records include diagnoses of chronic knee pain, 
chronic back pain, and other medical conditions.  However the 
records are silent as to any complaints of or treatment for a 
bilateral wrist condition.

The veteran was afforded a VA examination in April 2003.  The 
veteran reported that during service his wrists became 
swollen while aboard a naval ship.  He reported that tests 
were conducted to determine the etiology of the swelling and 
pain, but none was found.  The veteran complained that while 
the initial swelling resolved, on occasion one or both of his 
wrists would swell and become tender.  The tenderness only 
lasted a few days.  Upon examination, no swelling of the 
wrists, hypertrophy of the bones, and no osteoarthritis of 
the finger joints were present.  There was full range of 
motion and full muscle strength bilaterally.  The examiner 
noted a diagnosis of a history of wrist swelling without 
significant loss of activities of daily living.  

The veteran was afforded a hearing before the undersigned 
veteran's law judge.  During the hearing, the veteran 
testified that his wrists became swollen and painful during 
service, but that the swelling eventually resolved.  He also 
asserted that his current condition had never really been a 
major issue, but rather one that comes and goes infrequently, 
with a little soreness.  The veteran also stated that he has 
never been diagnosed as having a wrist disability.

While the service medical records do note that the veteran 
complained of swelling in his wrists, bilaterally, during 
service, there is no competent medical evidence showing a 
current diagnosis for a bilateral wrist condition; the VA 
examiner did not provide a diagnosis of a wrist condition, 
nor is there any such diagnosis in the VA outpatient reports.  
As there is no competent evidence of a current disability 
related to service, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection is not warranted, as there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims for a 
bilateral wrist condition that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back condition as secondary to 
the service-connected disability of the left knee instability 
and quadriceps atrophy is denied.  

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a bilateral wrist 
condition is granted.  

Service connection for a bilateral wrist condition is denied.




____________________________________________
K. Osborne 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


